Title: To George Washington from Gurdon Saltonstall, 8 April 1776
From: Saltonstall, Gurdon
To: Washington, George



May it please Your Excelencey
N. London [Conn.] April 8th 1776P.M. 2 Clock.

Comodore Hopkins with the Fleet & Prizes, came this morning into this Harbour, and waiting on him, aboard the Alfred, he desired me to write Your Excelencey, & ask the favour that he might enlist out of Your Troops, 150 or 200 Seamen, and if not that number of Seamen to be had, compleat the number with Landmen, To Man The Fleet; as he is badly Manned, and more then 50 Invalids.As to the Number of Ships in the Fleet, & Prises, & the late Engagement, I must beg leave to refer Your Excellencey to the bearer Mr James Rice, who has been on board the Comodore & can Viva Voce, give you a fuller Accot than I can now write.
The Comodore has brought his Excellencey Montford Browne Esqr. Govr of New Providence, Thomas Erwin Esqr. a Gentleman of the Council for South Carolina, & Receiver of the Kings quit Rents—Bavage Esqr. Secretary of New Providence & ½ pay Officer, who are on their Parole of Honour on Shore—& about 70 Prisoners. I am Yr Excellenceys Most Obedt & Most Hume Servt

G. Saltonstall


⟨E⟩nclosd You have Inventory of Stores taken at New Providence.

